Exhibit 10.2



 

 

 

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

________________________

 

WAIVER AGREEMENT

Dated as of March 29, 2007

As To

SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT
Dated as of January 18, 2002

 

________________________

 

Re:  14.5% Subordinated Notes due March 1, 2010
and
Warrants

 

 

 

 



 

1


--------------------------------------------------------------------------------


WAIVER AGREEMENT

This Waiver Agreement (the “Agreement”) dated as of March 29, 2007 is made by
and between Monitronics International, Inc. (the “Company”) and The Northwestern
Mutual Life Insurance Company (“NML”).

RECITALS:

A.            The Company and NML have entered into a Subordinated Note and
Warrant Purchase Agreement dated as of January 18, 2002 (as amended, the
“Purchase Agreement;” terms defined in the Purchase Agreement which are used
herein shall have the same meaning as are set forth in the Purchase Agreement
for such terms unless otherwise defined herein).

B.            The Company has requested that NML waive certain provisions of the
Purchase Agreement and NML is willing to grant such a waiver, but only on the
terms set forth in this Agreement.

AGREEMENT:

In consideration of the recitals set forth above, the terms contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.             Waiver.  NML hereby waives the Company’s obligations under
Section 7.02(k) of the Purchase Agreement to limit the amount of Capital
Expenditures made by the Company and its Subsidiaries during the Company’s
fiscal year ending June 30, 2007, provided that the aggregate amount of Capital
Expenditures made by the Company and its Subsidiaries during the Company’s
fiscal year ending June 30, 2007 does not exceed $8,500,000 and the Company may
carry forward any permitted but unused Capital Expenditures from the fiscal year
ended June 30, 2007 to the fiscal year ended June 30, 2008.

2.             Representations and Warranties.  The Company represents and
warrants that: (A) the execution and delivery by the Company of this Agreement
(1) are within its corporate powers, (2) have been duly authorized, (3) are not
in contravention of the terms of its constitutive documents, or of any contract,
instrument, indenture or other agreement or undertaking to which it is a party
or by which it or any of its property is bound or any law, judgment, decree or
order applicable to it, and (4) do not require any governmental consent,
registration or approval or any filing with or notice to any governmental entity
or other third party; (B) this Agreement, and the Purchase Agreement as modified
hereby, constitute the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by (1) bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and (2) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law); (C)
since June 30, 2006, there has been no change in the assets or liabilities or in
the financial or other condition of the Company or any of

2


--------------------------------------------------------------------------------


its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect; and (D) as of the date hereof (and, after giving effect hereto) there
exists no Default or Event of Default.

4.             Miscellaneous.

4A.          Ratification.  The Company each hereby ratifies, approves and
reaffirms the provisions set forth in the Purchase Agreement, and, except as
expressly modified hereby, the Purchase Agreement remains in full force and
effect.

4B.          No Further Waiver.  Except as specifically stated herein, the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of NML, nor constitute an amendment or
waiver of, or consent to any departure from, any provision of the Purchase
Agreement or any other document, instrument or agreement executed or delivered
in connection therewith.

4C.          Fees.  The Company agrees to pay on demand all costs and expenses
of NML in connection with the preparation, execution and delivery of this
Agreement and any and all other instruments and documents delivered hereunder.

4D.          Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York.

4E.          Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

4F.          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery by any party of telecopied copies of executed counterparts
hereof shall constitute execution and delivery hereof by such party.

[Signature page follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen M. Hedrick

 

 

Name: Stephen M. Hedrick

 

 

Title: Vice President - Finance

 

 

 

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE

 

INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mark Kishler

 

 

Name: Mark Kishler

 

 

Title: Its Authorized Representative

 

 

 

 

[Signature Page to Waiver Agreement]

4


--------------------------------------------------------------------------------